 Case 1:20-cr-00534-BMC Document 17 Filed 09/13/21 Page 1 of 2 PageID #: 240

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JD                                                271 Cadman Plaza East
F. #2020R00990                                    Brooklyn, New York 11201



                                                  September 13, 2021

By ECF

Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

              Re:    United States v. Joseph Codd
                     Crim. Dkt. No. 20-534 (BMC)(VMS)

Dear Judge Cogan:

              The government respectfully writes jointly with the defense to request an
adjournment of the sentencing in this matter, currently scheduled for September 14, 2021 at
9:30 a.m. The request is made to accommodate the Court’s briefing schedule in light of the
ongoing discussions of the facts as they apply to the Pre-Sentence Report (“PSR) issued by
the United States Probation Department, and to accommodate a civilian witness who may
wish to be heard or at least submit a statement to the Court at sentencing.

              The parties jointly request a date at the Court’s convenience towards the end
of October or early November 2021. This will allow the parties to file objections to the
PSR, if any, and to submit written submissions regarding sentencing. To the extent
necessary, since the guilty plea has not yet been accepted by the Court, the parties also
 Case 1:20-cr-00534-BMC Document 17 Filed 09/13/21 Page 2 of 2 PageID #: 241




request an order of excludable delay from September 14, 2021 through the scheduled
sentencing date as set by the Court. This is the second application to adjourn sentence. The
defense consents to this application.

                                                 Respectfully submitted,

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney

                                          By:      s/Jack Dennehy
                                                 Jack Dennehy
                                                 Assistant U.S. Attorney
                                                 (718) 254-6133

Cc: Patrick Brackley, Esq. (By ECF)




                                             2
